Exhibit 10.2

 

LIONBRIDGE TECHNOLOGIES, INC.

 

Incentive Stock Option Agreement

 

Lionbridge Technologies, Inc., a Delaware corporation (the “Company”), hereby
grants this                      to «FirstName» «LastName» (the “Employee”), an
option to purchase a maximum of «Number1» shares of its Common Stock, $.01 par
value, at the price of $             per share, on the following terms and
conditions:

 

1. Grant Under 2005 Stock Incentive Plan. This option is granted pursuant to and
is governed by the Company’s 2005 Stock Incentive Plan (the “Plan”) and, unless
the context otherwise requires, terms used herein shall have the same meaning as
in the Plan. Determinations made in connection with this option pursuant to the
Plan shall be governed by the Plan as it exists on this date.

 

2. Grant as Incentive Stock Option; Other Options. This option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986 (the “Code”). This option is in addition to any other options
heretofore or hereafter granted to the Employee by the Company or any Related
Corporation (as defined in the Plan), but a duplicate original of this
instrument shall not effect the grant of another option.

 

3. Extent of Option if Employment Continues. If the Optionee has continued to
serve the Company or any Related Corporation in the capacity of an employee,
officer, director or consultant (such service is described herein as maintaining
or being involved in a “Business Relationship” with the Company) on the
following dates, this option will become exercisable (“vest”) as to 25% of the
original number of Option Shares on the first anniversary of the Grant Date and
as to an additional 12.5% of the original number of Option Shares at the end of
each successive six month period following the first anniversary of the Grant
Date until the fourth anniversary of the Grant Date.

 

Notwithstanding the foregoing, in accordance with and subject to the provisions
of the Plan, the Committee may, in its discretion, accelerate the date that any
installment of this Option becomes exercisable. The foregoing rights are
cumulative and (subject to Sections 4 or 5 hereof if the Business Relationship
between the Optionee and the Company or any Related Corporation terminates) may
be exercised up to and including the date that is ten years from the date this
option is granted.

 

4. Termination of Employment. If the Employee ceases to be employed by the
Company or any Related Corporation, other than by reason of death or disability
as defined in Section 5, no further installments of this option shall become
exercisable and this option shall terminate after the passage of sixty (60) days
from the date employment ceases, but in no event later than the scheduled
expiration date. In such a case, the Employee’s only rights hereunder shall be
those which are properly exercised before the termination of this option.

 

5. Death; Disability. If the Employee dies while in the employ of the Company or
any Related Corporation, this option may be exercised, to the extent of the
number of shares with



--------------------------------------------------------------------------------

respect to which the Employee could have exercised it on the date of his death,
by his estate, personal representative or beneficiary to whom this option has
been assigned pursuant to Section 10, at any time within 180 days after the date
of death, but not later than the scheduled expiration date. If the Employee
ceases to be employed by the Company or any Related Corporation by reason of his
disability (as defined in the Plan), this option may be exercised, to the extent
of the number of shares with respect to which he could have exercised it on the
date of the termination of his employment, at any time within 180 days after
such termination, but not later than the scheduled expiration date. At the
expiration of such 180-day period or the scheduled expiration date, whichever is
the earlier, this option shall terminate and the only rights hereunder shall be
those as to which the option was properly exercised before such termination.

 

6. Partial Exercise. This option may be exercised in part at any time and from
time to time within the above limits, except that this option may not be
exercised for a fraction of a share unless such exercise is with respect to the
final installment of stock subject to this option and cash in lieu of a
fractional share must be paid, in accordance with Paragraph 10 of the Plan, to
permit the Employee to exercise completely such final installment. Any
fractional share with respect to which an installment of this option cannot be
exercised because of the limitation contained in the preceding sentence shall
remain subject to this option and shall be available for later purchase by the
Employee in accordance with the terms hereof.

 

7. Payment of Price.

 

(a) Method. The option price shall be paid in the following manner:

 

(i) in cash or by check;

 

(ii) subject to paragraph 7(b) below, by delivery of shares of the Company’s
Common Stock having a Fair Market Value (as defined in the Plan) equal as of the
date of exercise to the option price;

 

(iii) by delivery of an assignment satisfactory in form and substance to the
Company of a sufficient amount of the proceeds from the sale of the shares
underlying this option (the “Option Shares”) and an instruction to the broker or
selling agent to pay that amount to the Company; or

 

(iv) by any combination of the foregoing.

 

(b) Limitations on Payment by Delivery of Common Stock. If the Employee delivers
Common Stock held by the Employee (“Old Stock”) to the Company in full or
partial payment of the option price, and the Old Stock so delivered is subject
to restrictions or limitations imposed by agreement between the Employee and the
Company, an equivalent number of Option Shares shall be subject to all
restrictions and limitations applicable to the Old Stock to the extent that the
Employee paid for the Option Shares by delivery of Old Stock, in addition to any
restrictions or limitations imposed by this Agreement. Notwithstanding the
foregoing, the Employee may not pay any part of the exercise price hereof by
transferring Common Stock to the Company unless such Common Stock has been owned
by the Employee free of any substantial risk of forfeiture for at least
six months.



--------------------------------------------------------------------------------

8. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by written notice to the Company, at the
principal executive office of the Company, or to such transfer agent as the
Company shall designate. Such notice shall state the election to exercise this
option and the number of shares in respect of which it is being exercised and
shall be signed by the person or persons so exercising this option. Such notice
shall be accompanied by payment of the full purchase price of such shares, and
the Company shall deliver a certificate or certificates representing such shares
as soon as practicable after the notice shall be received. The certificate or
certificates for the shares as to which this option shall have been so exercised
shall be registered in the name of the person or persons so exercising this
option (or, if this option shall be exercised by the Employee and if the
Employee shall so request in the notice exercising this option, shall be
registered in the name of the Employee and another person jointly, with right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this option. In the event this option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Employee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option. All shares that shall
be purchased upon the exercise of this option as provided herein shall be fully
paid and non-assessable.

 

9. Option Not Transferable. This option is not transferable or assignable except
by will or by the laws of descent and distribution. During the Employee’s
lifetime, only the Employee can exercise this option.

 

10. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Employee to exercise it.

 

11. No Obligation to Continue Employment. Neither the Plan, this Agreement, nor
the grant of this option imposes any obligation on the Company or any Related
Corporation to continue the Employee in its employment.

 

12. No Rights as Stockholder until Exercise. The Employee shall have no rights
as a stockholder with respect to shares subject to this Agreement until a stock
certificate therefor has been issued to the Employee and is fully paid for.
Except as is expressly provided in the Plan with respect to certain changes in
the capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date such stock
certificate is issued.

 

13. Capital Changes and Business Successions. It is the purpose of this option
to encourage the Employee to work for the best interests of the Company and its
stockholders.



--------------------------------------------------------------------------------

Since, for example, that might require the issuance of a stock dividend or a
merger with another corporation, the purpose of this option would not be served
if such a stock dividend, merger or similar occurrence would cause the
Employee’s rights hereunder to be diluted or terminated and thus be contrary to
the Employee’s interest. The Plan contains extensive provisions designed to
preserve options at full value in a number of contingencies. Therefore,
provisions in the Plan for adjustment with respect to stock subject to options
and the related provisions with respect to successors to the business of the
Company are hereby made applicable hereunder and are incorporated herein by
reference. In particular, without affecting the generality of the foregoing, it
is understood that for the purposes of Sections 3 through 5 hereof, both
inclusive, employment by the Company includes employment by a Related
Corporation.

 

14. Early Disposition. The Employee agrees to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any Common
Stock received pursuant to the exercise of this option. A Disqualifying
Disposition is any disposition (including any sale) of such Common Stock before
the later of (a) two years after the date the Employee was granted this option
or (b) one year after the date the Employee acquired Common Stock by exercising
this option. If the Employee has died before such stock is sold, these holding
period requirements do not apply and no Disqualifying Disposition can occur
thereafter. The Employee also agrees to provide the Company with any information
which it shall request concerning any such disposition. The Employee
acknowledges that he may forfeit the favorable income tax treatment otherwise
available with respect to the exercise of this incentive stock option if he
makes a Disqualifying Disposition of the stock received on exercise of this
option.

 

15. Withholding Taxes. If the Company or any Related Corporation in its
discretion determines that it is obligated to withhold any tax in connection
with the exercise of this option, or in connection with the transfer of, or the
lapse of restrictions on, any Common Stock or other property acquired pursuant
to this option, the Employee hereby agrees that the Company may withhold from
the Employee’s wages or other remuneration the appropriate amount of tax. At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such wages or other remuneration or in kind from the Common Stock otherwise
deliverable to the Employee on exercise of this option. The Employee further
agrees that, if the Company does not withhold an amount from the Employee’s
wages or other remuneration sufficient to satisfy the Company’s withholding
obligation, the Employee will reimburse the Company on demand, in cash, for the
amount underwithheld.

 

16. Provision of Documentation to Employee. By signing this Agreement, the
Employee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

17. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Massachusetts.

 

(b) Notices. All notices hereunder shall be in writing and shall be deemed given
when sent by certified or registered mail, postage prepaid, return receipt
requested, to the address set forth below. The addresses for such notices may be
changed from time to time by written notice given in the manner provided for
herein.



--------------------------------------------------------------------------------

(c) Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties relative to the subject matter hereof, and
supersedes all proposals, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement. This Agreement may
be modified, amended or rescinded only by a written agreement executed by both
parties.

 

(d) Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.

 

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
subject to the limitations set forth in Section 10 hereof.

 

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company and the Employee have caused this instrument to
be executed, and the Employee whose signature appears below acknowledges receipt
of a copy of the Plan and acceptance of an original copy of this Agreement.

 

EMPLOYEE:       LIONBRIDGE TECHNOLOGIES, INC.              

«FirstName» «LastName»

     

By:

           

Title:

   

Street Address

                         

City                                         State                    Zip Code

           